Citation Nr: 1607136	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-03 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  What scheduler evaluation is warranted for posttraumatic stress disorder from March 24, 2009, to December 6, 2010?
 
2.  What scheduler evaluation is warranted for posttraumatic stress disorder from February 1, 2011, to October 21, 2013?
 
3.  What scheduler evaluation is warranted for posttraumatic stress disorder from December 1, 2013?
 
4.  Entitlement to an extrascheduler rating for posttraumatic stress disorder from March 24, 2009?
 
5.  Entitlement to a separate compensable rating for hypertension as secondary to  diabetes mellitus from January 7, 2008, to April 19, 2015.
 
6.  Entitlement to a separate compensable rating for hypertension as secondary to  diabetes mellitus from April 20, 2015.
 
7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities, to include on an extrascheduler basis, prior to February 14, 2013.
 
 
REPRESENTATION
 
Appellant represented by:  Winona W. Zimberlin, Attorney
 
 
ATTORNEY FOR THE BOARD
 
C. Howell, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1967 to March 1970.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some of the Veteran's VA treatment records are located in Virtual VA.
 
In June 2013 and October 2014, the Board remanded these issues for further development.  That development has been completed, and the appeal has been returned to the Board for further appellate consideration.
 
The issues of entitlement to an extrascheduler rating for service-connected posttraumatic stress disorder at any time since March 24, 2009, and entitlement to an extrascheduler total disability evaluation based on individual unemployability due to service connected disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT
 
1.  Prior to December 7, 2010, the Veteran's posttraumatic stress disorder was not manifested by evidence of occupational and social impairment, with deficiencies in most areas.
 
2.  From February 1, 2011, to October 21, 2013, posttraumatic stress disorder was not manifested by evidence of occupational and social impairment, with deficiencies in most areas
 
3.  Since December 1, 2013, posttraumatic stress disorder has not been manifested by occupational and social impairment with deficiencies in most areas.
 
4.  Prior to April 20, 2015, the Veteran's hypertension was not manifested by either a diastolic pressure that was predominately 100 or a systolic  pressure that was predominately 160 or more.
 
5.  Since April 20, 2015, hypertension has required continuous medication for control and has predominantly been manifested by a systolic pressure of 160 or more.

6.  At no time has the Veteran's hypertension been manifested by a diastolic reading that was predominately 110 or more.
 
7.  Prior to February 4, 2013, the Veteran's service-connected disabilities did not have a combined rating of 70 percent or more.
 
 

CONCLUSIONS OF LAW
 
1.  Prior to December 7, 2010, the criteria for entitlement to a 70 percent rating for posttraumatic stress disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).
 
2.  From February 1, 2011, to October 21, 2013, the criteria for entitlement to a 70 percent rating for posttraumatic stress disorder were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411.
 
3.  Since December 1, 2013, the criteria for entitlement to a 70 percent rating for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411.
 
4.  Prior to April 20, 2015, the criteria for entitlement to a separate compensable rating for hypertension were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.104, Diagnostic Code 7101 (2015).
 
5.  Resolving reasonable doubt in the Veteran's favor, since April 20, 2015, the criteria for a separate compensable rating for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.104, Diagnostic Code 7101.
 
6.  Prior to February 4, 2013, the scheduler criteria for a total disability rating based upon individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Duties to Notify and Assist
 
Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to these claims would serve no useful purpose.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims decided herein, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that an additional examination for the issue addressed is in order.
 
II.  Laws and Regulations
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.
 
In establishing an appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

III.  Posttraumatic Stress Disorder
 
The Veteran's posttraumatic stress disorder has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 as 50 percent disabling from March 24, 2009, to December 6, 2010; 50 percent disabling from February 1, 2011, to October 21, 2013; and 50 percent disabling since December 1, 2013.  Between December 7, 2010 and January 31, 2011, and between October 22, 2013 and November 30, 2013, his posttraumatic stress disorder was rated at 100 percent during periods of hospitalization.  See 38 C.F.R. § 4.29
 
Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned where there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned where there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsession rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
 
Global assessments of functioning scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), page 32).  A global assessment of functioning score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.
 
The global assessment of functioning score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the global assessment of functioning score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Under the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V) the global assessment of functioning scale was removed While VA is now required to apply concepts and principles set forth in DSM-5,  the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it at the time of the change. 79 Fed. Reg. 45094 (Aug. 4, 2014).) 
 
A.  Posttraumatic Stress Disorder: Prior to December 7, 2010
 
Prior to December 7, 2010, the Veteran's posttraumatic stress disorder was rated as 50 percent disabling.
 
May 2008 VA Treatment Records reveal that the Veteran reported monthly nightmares and intrusive thoughts.  He stated that he sometimes avoided thinking about Vietnam, but those memories did not make him extremely emotional.  He reported having trouble relating to some people but not to others.  He also reported losing  interest in activities due to age and health problems.  He denied avoiding reminders of Vietnam, except for the Wall for political reasons.  The appellant denied suicidal ideation.  He reported having an excellent relationship with his son but  strained relationships with his daughters.  He reported enjoying fishing, golf, and attending car races.  Mental status examination revealed the appellant's speech to be normal.  His mood was depressed and his affect was congruent with his mood.  While he reported some symptoms of posttraumatic stress disorder, the clinical psychologist diagnosed  a single, mild episode of major depressive disorder precipitated by finances and health problems.  The examiner assigned a global assessment of functioning score of 54, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.
 
In December 2008, the Veteran was diagnosed with chronic posttraumatic stress disorder and a mild episode of major depression.  See December 2008 VA Treatment Records.  He reported nightmares and hypervigilance.  The appellant  stated he was emotionally distant, that he had walked away from three good marriages, and was estranged from his children.  The doctor noted he reported some posttraumatic symptoms, including intrusive thoughts.  
 
Throughout 2009, the Veteran received VA treatment for posttraumatic stress disorder.  He reported symptoms of disturbed sleep, intrusive thoughts, and depression, and he exhibited an anxious mood and affect.  See. e.g., March 2009 VA Treatment Records.  In February 2010, he began attending VA group meetings that addressed coping with posttraumatic stress disorder symptoms.  
 
In June 2009, the Veteran had a VA examination by the same clinical psychologist who diagnosed him with major depressive disorder in May 2008.  The examiner interviewed the Veteran and reviewed his electronic medical records.  The examiner wrote an extensive history detailing  the Veteran's personal and work life, and symptoms.  While the examiner noted a diagnosis of posttraumatic stress disorder in the medical records, the examiner opined that the Veteran's reported symptoms were mild, and not of sufficient severity or quantity to meet the diagnostic criteria for posttraumatic stress disorder. The examiner opined that the Veteran's nightmares and intrusive memories, as well as his avoidance of trauma-related stimuli, occurred at low frequency and caused minimal interference with his life.  The examiner further opined that the medical records did not document the symptoms upon which previous providers based their diagnosis of posttraumatic stress disorder.  The examiner noted that the Veteran continued to report depressive symptoms related to the economy, but appeared to be functioning adequately in interpersonal and recreational arenas.  The examiner assigned a global assessment of functioning score of 59, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.
 
In May 2010, the Veteran had another VA examination by a different examiner, who interviewed him and reviewed his claims files.  Mental status examination revealed that the Veteran was cooperative and had a restricted affect.  He was well groomed with normal speech.  The examiner administered several tests designed to assess posttraumatic stress disorder, and found a discrepancy between the symptoms reported on the tests and reported in more detailed questioning.  Because of the discrepancy, the examiner could not make any conclusions about posttraumatic stress disorder based on psychometric findings.  The examiner did note that the Veteran reported nightmares, avoidance behavior, and heightened arousal, but, upon further questioning, determined his avoidance behaviors to be mild.  The examiner determined that the appellant did not meet the diagnostic criteria for posttraumatic stress disorder under DMS-IV.  The examiner assigned a global assessment of functioning score of 59.  During the examination, the Veteran reported that he had issues resulting from alcohol consumption after returning from Vietnam, but had not used alcohol since 2000.  The examiner diagnosed alcohol abuse in full sustained remission.
 
In November 2010, the Veteran was awarded Social Security disability effective from September 2008 for bilateral carpal tunnel syndrome, degenerative disc disease, and an unspecified anxiety disorder.  The decision to include anxiety disorder was based on VA treatment records discussed above.
 
On December 7, 2010, the Veteran entered a voluntary six-week VA in-patient program to help him cope with posttraumatic stress disorder symptoms.  During this time period, his posttraumatic stress disorder was temporarily rated at 100 percent for a period of hospitalization pursuant to 38 C.F.R. § 4.29.  These records are relevant to determining the severity of the posttraumatic stress disorder prior to the Veteran's hospitalization.  

When the Veteran was admitted on December 7, his mood was euthymic, he had a full range affect, and his global assessment of functioning score was 50.  See December 2010 VA Treatment Records.  The appellant reported frequently having a sad mood, anxiety, occasional irritability, problems with memory and concentration, restlessness, and social withdrawal.  He also reported recurrent thoughts and nightmares once per week, and flashbacks twice per month.  He also described emotional and physiologic reactivity to cues that reminded him of traumatic events; amnesia for parts of relevant events; emotional numbing and distancing; and hypervigilance.  The appellant reported his emotional condition as fine, and noted his current stressor was claims problems with VA.  During his stay, he had no suicidal ideation.  Upon discharge, his affect was brighter, and he had a global assessment of functioning score of 38.  

In a January 2013 letter, the social worker who assigned the score of global assessment of functioning score of 38 provided a statement clarifying the score assigned.  The social worker stated that the score was based on the Veteran's description of his problems related to posttraumatic stress disorder and functioning in the real world.  The social worker opined that the score was not based on observations during his hospitalization.  The social worker noted that the unit in which he was hospitalized is designed to be a low stress and supportive environment.  
 
Prior to December 7, 2010, the Veteran did not exhibit suicidal ideation.  He reported enjoying recreational activities, and he provided conflicting reports regarding his relationship with his children.  During this time period, he received three global assessment of functioning scores of 50 or higher, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning, and an additional score of 50 on December 7, 2010.  These scores, and the findings discussed above, are more probative of his occupational and social functionality prior to December 7, 2010, than the single January 2011 global assessment of functioning score of 38 which, as noted, was not based on observations of the appellant.  The June 2009 VA examiner reviewed the Veteran's medical records, interviewed him, and determined that the Veteran appeared to be functioning adequately in interpersonal and recreational areas.  
 
The evidence prior to December 7, 2010, preponderates against finding that the Veteran's PTSD was manifested by symptoms such as suicidal ideation, obsessional rituals, intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, or any other pathology that was consistent with a 70 percent scheduler rating.  As such, entitlement to an increased rating prior to December 7, 2010, was not in order.
 
B.  Posttraumatic Stress Disorder: From February 1, 2011, to October 21, 2013
 
From February 1, 2011, to October 21, 2013, the Veteran's posttraumatic stress disorder was not more than 50 percent disabling.
 
During this time period, the Veteran had two VA compensation examinations.  In July 2011, a VA examiner reviewed his claims files and interviewed him.  The examiner noted that the medical records did not show clear documentation that the appellant met the required number of psychiatric symptoms within various symptom clusters required for a formal diagnosis of posttraumatic stress disorder.  The Veteran reported nightmares and flashbacks two or three times per week, and minimal hypervigilance, startle, and concentration difficulties.  Notably, he denied difficulties talking about his Vietnam experiences, as well as any trauma-consistent amnesia.  The claimant did report some social withdrawal, but did report having some close friends.  He reported his inability to work as his most significant area of functional impairment.  He described having normal and improving relationships with family members.  The Veteran stated that he enjoyed recreational activities such as fishing and attending car races.  

Mental status examination revealed that the appellant's affect was slightly blunted.  His mood was congruent, and his speech was normal.  The Veteran showed mild symptoms of increased arousal, including irritability, but failed to display clinically-significant levels of avoidance as required for a formal diagnosis of posttraumatic stress disorder.  The examiner opined that depression can sometimes present as irritability, and  that the Veteran's symptoms were best explained by a diagnosis of major depressive disorder.  The examiner assigned a global assessment of functioning score of 68, indicating mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and having some meaningful interpersonal relationships.  The diagnosis was mild major depressive disorder.
 
In August 2013, a VA clinical psychologist interviewed the Veteran, reviewed his claims file, and opined that the appellant suffered from occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, with symptoms controlled by medication.  While the examiner checked a box marked "no" in response to the question of whether the Veteran had been diagnosed with posttraumatic stress disorder, the examiner acknowledged that older medical records included a diagnosis of posttraumatic stress disorder.  The examiner also noted the Veteran reported intrusive memories and nightmares up to twice a week, and avoidance of thoughts of Vietnam.  The Veteran denied other symptoms of posttraumatic stress disorder.  The examiner found that the appellant did not meet the DSM-IV criteria for posttraumatic stress disorder.  Rather, the Veteran was diagnosed as suffering from a major depressive disorder in partial remission.  The examiner opined that despite his symptoms, the Veteran engaged in social activities such as fishing and attending car races, and had close relationships with his son, siblings, and other friends.  The examiner assigned a global assessment of functioning score of 68.
 
During this time period, the Veteran received VA treatment for posttraumatic stress disorder.  February 2012 VA treatment records reflect a global assessment of functioning score of 55, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  He denied suicidal ideation during this time period.
 
In October and November 2011, the Veteran returned to the in-patient VA program for a follow-up stay.  He reported recurrent thoughts and dreams of traumatic combat experiences; flashbacks; amnesia for parts of relevant events; avoidant behavior; emotional numbing and distancing; a sense of foreshortened future; hypervigilance; and an exaggerated startle response.  His mood was euthymic and his affect was full range.  His speech was normal, and he reported no suicidal ideation.  The Veteran also reported attending a group trip to the Massachusetts Vietnam Memorial, where he noticed his anxiety increase in anticipation but level out upon arrival.  Upon discharge, he was diagnosed with chronic posttraumatic stress disorder, and he had a global assessment of functioning score of 39.

The record also contains an October 2011 letter from a private psychologist who conducted a phone interview with the Veteran while he was attending the VA in-patient program.  Although the letter focuses on service connection for posttraumatic stress disorder, the psychologist opined that the appellant had very significant limitations of social and occupational functioning with deficiencies in most areas.  The letter discussed symptoms such as recurrent and intrusive distressing recollections, nightmares and flashbacks, anger, and an exaggerated startle response.  The psychologist determined the Veteran had deficiencies in areas such as work and family relations based upon statements the Veteran made during the interview or excerpts from his medical records.  The psychologist did not address conflicting evidence, such as the Veteran's reports of several good family and personal relationships, and his enjoyment of recreational activities.  This examiner also did not address the other diagnoses to include major depression.  Thus while the letter is provided from a competent provider it is less probative for rating purposes than the well-reasoned opinions of the VA examiners discussed above.  
 
On October 22, 2013, the Veteran returned to the voluntary VA in-patient program for several weeks.  His posttraumatic stress disorder has already been assigned a 100 percent rating for that period of care.  See 38 C.F.R. § 4.29.  These records are relevant to determining the severity of the posttraumatic stress disorder prior to the Veteran's hospitalization.  Upon admission, he described symptoms such as recurrent thoughts and dreams of traumatic combat; flashbacks; emotional and physiological reactivity to cues that remind him of traumatic events; amnesia for parts of relevant events; avoidant behavior; emotional numbing and distancing; a sense of foreshortened future; hypervigilance; and an exaggerated startle response.  He reported recreational activities of working in the yard, fishing, and visiting with friends.  His speech was clear; his mood was anxious and depressed; and his affect was mildly constricted.  Upon discharge, he was diagnosed with chronic posttraumatic stress disorder with a global assessment of functioning score of 39.
 
Initially for the period that the appellant was being treated for post traumatic stress disorder on an inpatient basis in October and November 2011, and for which he was assigned a global assessment of functioning score of 38, the Board finds that a temporary 100 percent evaluation is in order pursuant to 38 C.F.R. § 4.29.  

For all other periods between February 1, 2011 and October 21, 2013, the evidence shows that the Veteran did not exhibit suicidal ideation.  The most probative evidence during this time period includes the well-reasoned VA examinations, both of which interviewed the Veteran and reviewed his claims files.  The examiners found mild symptoms, and noted the appellant engaged in social activities and had interpersonal relationships. The examiners determined the Veteran had a global assessment of functioning score of 68.  Treatment records show an additional global assessment of functioning score of 55.   Finally, it is well to note that multiple examinations found that the appellant's pathology was due to depression, a nonservice connected disorder, and not post traumatic stress disorder.  As such, save for the period when the appellant was receiving inpatient care in October and November 2011, the preponderance of the evidence is against finding that his posttraumatic stress disorder was manifested by occupational and social impairments with deficiencies in most areas, or exhibited symptoms such as suicidal ideation; obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, or any others consistent with a 70 percent scheduler rating.  As such, entitlement to an evaluation in excess of 50 percent is not in order.
 
C.  Posttraumatic Stress Disorder: Since December 1, 2013
 
Since December 1, 2013, the Veteran's service-connected posttraumatic stress disorder has been is rated as 50 percent disabling.
 
During this time period, the Veteran attended VA posttraumatic group support meetings.  See, e.g., July 2014 VA Treatment Records.
 
April 2014 VA treatment records indicate the Veteran met the DSM-V criteria for posttraumatic stress disorder.  The appellant denied suicidal ideation.  His speech was normal, his mood was anxious, and his affect was congruent.  The examiner assigned a global assessment of functioning score of 55, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.
 
In April 2014, the Veteran again returned to the voluntary VA in-patient program for three weeks.  During that time, he denied suicidal ideation.  His speech was clear, and he sometimes exhibited a depressed mood.  His appearance was intact,  he did not have observable disturbed thought process or content, disturbed mood or affect, disturbed cognition or confusion, disturbed interactions with others, or disturbed physical activity.  He participated in group therapy sessions.  The Veteran reported symptoms of high anxiety; intrusive combat memories; grief related to combat; poor sleep; nightmares; hypervigilance; difficulty being in public settings; a sense of estrangement; concentration lapses; irritability; anger dyscontrol; fear of intimacy; social isolation; and depression.  Upon completing the in-patient program, he described his overall change as moderately better.
 
As was the case above, for the three week period during which the appellant was treated for his post traumatic stress disorder on an inpatient basis in April 2014, a temporary 100 percent evaluation was in order pursuant to 38 C.F.R. § 4.29.  

Significantly, however, for all other periods since December 1, 2013, the evidence preponderates against finding that the Veteran's posttraumatic stress disorder was manifested by occupational and social impairments with deficiencies in most areas, or exhibited symptoms such as suicidal ideation; obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, or any others consistent with a 70 percent scheduler rating.  As such, save for the period in April 2014, entitlement to an evaluation in excess of 50 percent is denied.
 
 D. Lay Statements
 
The record contains an August 2011 statement by the Veteran regarding his posttraumatic disorder symptoms, as well as September 2011 testimony before the Board.  In the August 2011 statement, he indicates that he has a difficult time relating to his daughters, and had not spoken to one in 15 to 20 years.  He also described frequent nightmares, flashbacks, and disturbed sleep.  He reported avoidance behaviors, an exaggerated startle response, a reduction in social and recreational activities, and intimacy issues.  He also stated that  he had outbursts of anger and irritation, but stated that his psychiatric medication helped.  He described similar symptoms in his September 2011 testimony.
 
The Veteran is competent to report his posttraumatic stress disorder symptomology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While these statements are credible, to the extent they argue his symptomatology is more severe, the statements must be weighed against the opinions of professionals in the field of psychiatry.  Hence,  while the Board has considered the symptomology described in determining the disability ratings herein, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than his more general lay assertions.
 
IV.  Hypertension
 
The Veteran seeks entitlement to a separate compensable rating for hypertension.  Hypertension is currently rated as a noncompensable complication of diabetes mellitus under Diagnostic Code 7913.  38 C.F.R. § 4.120.  Compensable complications of diabetes mellitus are rated separately, and noncompensable complications are considered part of the diabetic process.  See 38 C.F.R. § 4.120, Diagnostic Code 7913, Note 1. 
 
For hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, a 10 percent rating is warranted.  For hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, a 20 percent rating is warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101.
 

A.  Hypertension: Prior to April 20, 2015
 
The Veteran began taking Lisinopril to treat hypertension in January 2008, and since that time has continuously received VA treatment for hypertension, and the record reflects that numerous blood pressure readings were taken.  See January 2008 VA Treatment Records.  
 
A February 2008 VA examination for diabetes mellitus noted seven blood pressure readings, beginning in December 2007, reflecting a systolic range from 132 to 165, and a diastolic range from 69 to 94.  Only one, a January 2008 reading of 165 (systolic)/85 (diastolic), reflects systolic pressure of 160 or greater.  None of the readings reflect a diastolic pressure of 100 or greater.
 
A November 2010 VA examination for diabetes mellitus included blood pressure readings taken during the physical examination, reflecting three readings that were within normal limits.  

An August 2013 VA examination for hypertension noted the Veteran had been diagnosed with hypertension since 2007 based on a January 2007 reading of 140/81, a June 2007 reading of 140/86, and a December 2007 reading of 158/83.  The examiner also noted that the appellant's hypertension had been controlled with medication adjustments to include increasing the dose of Lisinopril from 10 milligrams in 2007 to 40 milligrams by August 2013.  The Veteran asserted that his blood pressure increased once per week.  July and August 2013 readings included in the examination were 112/65, 139/70, and 128/70.  The examiner determined hypertension caused mild functional impairment, as the appellant could not deal with stress at work because it could cause his blood pressure to rise.
 
From December 2007 to April 19, 2015, VA treatment records reflect more than 80 blood pressure readings.  The Veteran's diastolic pressure ranges from a low of 50 in March 2010, to a twice high reading  of 94 in January and February 2008.  None of the readings reflect a diastolic pressure of 100 or greater.  His systolic pressure ranged from a low of 112 in July 2013, to a single high of 177 in November 2014.  Out of more than 80 blood pressure readings, only seven reflect a systolic pressure of 160 or greater, including: 164/82 (December 2007); 165/85 (January 2008); 165/85 (February 2008); 163/75 (December 2012); 160/67 (October 2013); 164/76 (March 2014); and 177/72 (November 2014).  
 
Between the November 2014 reading of 177/72 and April 19, 2015, the record does not reflect additional readings of systolic pressure that were predominately greater than 160.
 
Prior to April 20, 2015, the evidence shows that the Veteran's medications appear to have effectively controlled  his hypertension during that term.  He had no diastolic pressure readings of 100 or greater, and his systolic pressure readings were predominantly less than 160.  Accordingly, the evidence shows that his hypertension was not manifested by compensable for this time period.
 
B:  Hypertension: Since April 20, 2015
 
An April 20, 2015, VA treatment records reflect a single blood pressure reading of 188/79.  
 
On April 24, 2015, the Veteran was admitted to the hospital for in-patient psychiatric treatment.  Upon admission, his blood pressure reading was 205/76.  He reported that he had undergone a stress test three or four days ago, and was told his blood pressure was normal.  He had three additional readings that day of 180/76, 170/80, and 165/64.
 
VA treatment records reflect an additional seven blood pressure readings in April and May 2015, including: 180/73 and 159/75 (April 25); 165/79 (April 26); 135/64 and 138/69 (April 27); 171/72 (May 6); and 130/70 (May 12).
 
Since April 20, 2015, the evidence shows systolic blood pressure of 160 or higher in eight of twelve readings.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that his hypertension during this time period most closely resembled the 10 percent rating criteria.  Hence, a separate compensable rating for hypertension is warranted from April 20, 2015. 

Given that only one reading of the eight showed a systolic pressure of 200 or greater, the Board concludes that there is an absence of evidence showing diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  As such, a 20 percent rating is not warranted.
 
V.  Total Disability Rating Based upon Individual Unemployability
 
The Veteran was awarded entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities beginning February 14, 2013.  He claims entitlement to  an earlier effective date.
 
Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.
 
If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation Service, for extrascheduler consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

Given the decision of the United States Court of Appeals in Rice v. Shinseki, 22 Vet.App. 447 (2009) the issue of entitlement to a total disability evaluation based on individual unemployability has been before VA since the claimant filed his appeal concerning the initial rating warranted for posttraumatic stress disorder.  
 
Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total disability evaluation based on individual unemployability. 38 C.F.R. §§ 3.341(a), 4.19.
 
During his May 2010 VA examination, the claimant reported being unemployed for the prior two years and being unable to work because his medications for diabetes (metformin) and posttraumatic stress disorder (fluoxetine) made him feel dizzy and nauseous.  See also, March 2010 VA Treatment Records.  He  also reported being unable to work due to his posttraumatic stress disorder symptoms.  See, e.g., January 2011 VA Treatment Records.  
 
In October 2011, a private psychologist opined that the Veteran has been unable to seek and follow a substantial gainful occupation since 2009 due to posttraumatic stress disorder.  There is also conflicting evidence, as the August 2013 VA examiner determined that the Veteran was not unemployable as a result of posttraumatic stress disorder.  The examiner did, however, note that diabetes medication made the appellant feel dizzy and nauseous, and unable to work.
 
Finally, the record contains a February 2015 letter from a vocational consultant who reviewed the Veteran's claims file and spoke with him.  The consultant determined that he had not performed substantial gainful employment since 2006.  The consultant noted that the record reflected the Veteran's medical providers have consistently given the appellant assessments that were too low for him to sustain competitive gainful employment.  
 
Based on the decisions above, with the exception of periods when the appellant was assigned a temporary total disability rating, the Veteran did not meet the scheduler criteria for entitlement to an award of a total disability rating based upon individual unemployability due to service-connected disabilities prior to February 14, 2013.  38 C.F.R. § 4.16.  Prior to February 14, 2013, he was service-connected for posttraumatic stress disorder, rated at 50 percent disabling, and for diabetes mellitus, rated at 20 percent disabling.  Disability ratings are combined, not added, based on 38 C.F.R. § 4.25, Table I.  Therefore, the combined evaluation for service-connected disabilities prior to February 14, 2013, was  60 percent.
 
Accordingly, entitlement to a scheduler award of a total disability rating based upon individual unemployability due to service-connected disabilities prior to February 14, 2013, is not warranted.  The question of extraschedular entitlement is referred to the Director, Compensation Service, and is addressed in the remand below.
 
 
ORDER
 
Prior to December 7, 2010, entitlement to a scheduler evaluation in excess of 50 percent for posttraumatic stress disorder is denied.
 
From February 1, 2011, to October 21, 2013, entitlement to a scheduler evaluation in excess of 50 percent for posttraumatic stress disorder is denied.
 
Since December 1, 2013, entitlement to a scheduler evaluation in excess of 50 percent for posttraumatic stress disorder is denied.
 
Prior to April 20, 2015, entitlement to a separate compensable rating for hypertension is denied.
 
Since April 20, 2015, a separate 10 percent rating for hypertension is assigned subject to the laws and regulations governing the award of monetary benefits.
 
Prior to February 14, 2013, entitlement to a scheduler award of a total disability rating based upon individual unemployability due to service-connected disabilities is denied.
 
 

REMAND
 
In the June 2013 Board remand the AOJ was directed to refer the Veteran's claim of entitlement to an award of a total disability rating based upon individual unemployability due to service-connected disabilities to the Director, Compensation Service, for extrascheduler consideration if, after reajudication, his combined evaluation for service-connected disabilities, including posttraumatic stress disorder, was less than 70 percent.  

On February 24, 2013, his combined rating reached 70 percent, and the AOJ granted a scheduler award of a total disability rating effective that date.  The Veteran had claimed, however, entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder, and asserted that  psychiatric disability  when combined with his other service connected disorders precluded substantially gainful employment.  As the initial rating being challenged occurred in March 2009, the AOJ should have referred the Veteran's total disability rating based upon individual unemployability claim to the Director, Compensation Service, for extrascheduler consideration prior to February 24, 2015.  See Stegall v. West, 18 Vet. App. 268 (1998).
 
Regardless, there is evidence that arguably shows that the available scheduler evaluations for posttraumatic stress disorder were inadequate, and the Veteran's service-connected disabilities may have caused a marked interference with employment and several instances of in-patient care.  See 38 C.F.R. § 3.321(b)(1).  The Veteran has stated that his medications rendered him unable to work, and he sought in-patient treatment for posttraumatic stress disorder on several occasions.  In light of the foregoing, referral of the question of entitlement to an extraschedular total disability rating based upon individual unemployability prior to February 14, 2013, is warranted.

Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran's claim should be forwarded to the Director, Compensation Service, for consideration of the assignment of extrascheduler rating for posttraumatic stress disorder and an extrascheduler rating for a total rating prior to February 24, 2013, based upon individual unemployability due to service-connected disabilities.
 
2.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


